Appellee is a mutual casualty company admitted to do business in this state. It has never paid a privilege license tax, although regularly having paid its premium taxes. Appellant sued for the privilege license taxes for the years 1929 to 1934, inclusive, but the trial court dismissed the suit.
Under chapter 157, Laws 1918, mutual insurance companies were fully dealt with and set apart into and under a separate and special law, and section 18 of the act expressly so provided. This chapter, without substantial change, was re-enacted as article 15, c. 127, Code 1930 (section 5269 et seq.) and the particular section above mentioned was brought forward as section 5289, Code 1930.
In the original act, section 19, brought forward as section 5290, Code 1930, and thus kept in full effect until 1932, there was this provision in respect to mutual companies: "Such mutual insurance companies shall pay *Page 397 
into the state treasury through the commissioner of insurance in lieu of all licenses and taxes, state, county, municipal and levee board, except ad valorem taxes on such real estate as may be owned by the company the following fees: Two and one-half per centum upon its premium receipts," etc. There could hardly be any broader language than that used, to-wit: "In lieu of all licenses and taxes, state, county, municipal and levee board, except ad valorem." And since this is a special and particular statute dealing with a special or particular branch of the insurance field, its particular terms, as to the special subject, control over general statutes dealing with the subject in general. Greaves v. Hinds County, 166 Miss. 89, 99, 145 So. 900.
But by the concluding sentence of section 111 (b), c. 89, Laws 1932, the general schedule of premium taxes therein laid upon insurance companies was for the first time made expressly to apply to mutual companies, so that thereupon for the first time any taxation distinction between mutual companies and others was put aside; and since the language of the preceding section, section 111 (a), is broad enough to cover mutual companies, and since there was left no existing special provision by which we can consistently withhold mutual companies from that general section, we must declare that the appellee is liable for the privilege tax of the years under the Laws of 1932, but not theretofore (Laws 1930, c. 88, sec. 103 (a).
Affirmed in part, reversed in part, and remanded.